Case 2:16-cv-00816-CCC-JBC Document 251 Filed 10/21/19 Page 1 of 4 PagelD: 5509

4
«

Michael A. D'Antonio
P.O. Box 55

Allendale NJ 07401
mad.316@hotmail.com a pee
cell 201-962-5881 IY RCE ST BO See

fax 201-857-4411 10/16/2019

Honorable Claire C. Cecchi U.S.D.J.
US District Court of New Jersey

50 Walnut Street

Newark, New Jersey 07101

RE: D' Antonio v. Borough of Allendale et al
Civil Action No. 2:16-cv-00816 (CCC) (JBC)

Dear Judge Cecchi,

In reading Pfund McDonnell's letter filed this date, Document No. 249, Ms.
McDonnell fails to remind the Court that Jack Levin was the titled owner of 21+- acres
which was illegally foreclosed upon pursuant to In Rem Fore Closure Rules.

1. Stiles Thomas ( whom by way of selling his home and moving is NO
LONGER an Official of the Borough of Allendale). By way of Court Rules Ms.
McDonnell submissions must be suppressed by submitting fraudulent statements. Mr.
Thomas is NOT protected under Color of Office in that his appointment as Marsh
Warden was effective only to the Celery Farm. Mr. Thomas illegally flooded the Celery
Farm to evade Low Income Housing Requirements for open space requirements an
Amended complaint by this Plaintiff!

RPC 1.1 Competence (b) exhibit a pattern of negligence or neglect in the lawyer's

handling of legal matters generally.

RPC 3.1 Meritorious Claims and Contentions: A Lawyer shall not bring or defend nor

assert or controvert an issue or issues unless the lawyer knows or reasonably

believes that there is a basis in law and in fact for doing so that is not frivolous. A

Lawyer for the defendant in a criminal proceeding or the respondent in a proceeding that

could result in incarceration may defend the proceeding as to require that every element

of the case be established. The Pfund McDonnell Firm has failed to require that every
Page 1
)

Case 2:16-cv-00816-CCC-JBC Document 251 Filed 10/21/19 Page 2 of 4 PagelD: 5510

\

element of the case is established and instead submits a generic defense of failure to state
a claim which relief may be granted upon, as such Ms. McDonnell's instant submission
must be suppressed, As should the Motion to Dismiss.

RPC 3.3 Candor to the Tribunal (a) (1) make a false statement of material fact or law to a
tribunal. The fact that Jack Levin is entitled to surplus after a In Rem Foreclosure which
The Borough of Allendale failed to abide by and the facts that Allendale failed to list the
property to the public or search the filed Lis Pendens, filed by the Plaintiff and Calm
Development and that Borough of Allendale contacted the Passaic River Coalition to aid
the Borough in hiding the land from recapture under the Default Judgment of Plaintiff
against Jack Levin and any other illegal act to prevent Plaintiff from legal recovery under
the filed Writ of Execution on record.

Ms. McDonnell cannot prevail under the submitted defense of failure to state a claim due
to the lack of Rule 26 Discovery which is required under RPC (a) (2) the Pfund
McDonnell firm ignored the Ghironda Report and the merit of said report which leads to
the criminal aspects as filed in this matter

(3) did fail to disclose that Stiles Thomas is no longer associated with the Borough of
Allendale and makes number 20 persons who have left the association with the Borough
since this matter was entered for criminal acts.

The Pfund McDonnell firm by Ms. McDonnell has failed to submit any changes in the

status of the land in question to support the defense of her client.

It is respectfully submitted that the letter document 249 be suppressed and deemed of no
merit as no Rule 26 Discovery is in place. The Court should factor these issues and the
present requested Motion by Plaintiff to amend the complaint to add Two additional
defendants Emigrant Savings and Retained Realty which are necessary due to Mr.
Epstein resigning the legal files to the Weir Law firm and moving to South Carolina.
Sufficient Evidence is on record with this matter to grant a partial award by returning the
Deed to Plaintiff's home 316 E Allendale Ave., Allendale NJ and a sum of damages by
the Sheriff's Dept. and Mr. Richard Epstein for the extortion and bribery to grant a

Page 2
Case 2:16-cv-00816-CCC-JBC Document 251 Filed 10/21/19 Page 3 of 4 PagelD: 5511

Sheriffs Deed. The Deed should be vacated due to the criminal aspect and the deed
should be reconveyed back to the Plaintiff.

Plaintiff requests Rule 26 Discovery to be granted so that this matter may come to an
expedited end or the Court consider the settlement aspects as submitted to the mediator.
The Passaic River Coalition has had numerous attorneys enter and resign as attorney of
record after reading and finding the facts and violations involved in this aspect of the
case. Stiles Thomas abated Jack Levin's Taxes in lieu of no further Municipal Taxes
were to be paid by Jack Levin due to the loss of no further development of the 34
approved building lots.

Plaintiff requests a partial award of the Deed to his home be returned and that a money
judgment be entered against Mr. Epstein and the Bergen County Sheriff's Dept. and the
default judgments be entered as final and the Writs of execution be signed , and that the
motion to amend the complaint to add Emigrant Savings and Retained Realty.

Plaintiff submitted to a mediation request and was the only litigant to agree to mediation

all other defendants refused.

Please enter this letter on the ECF system as notice to all parties in this matter.

yy, Wi) y

~ Michael A. D'Antonio

Page 3
Case 2:16-cv-00816-CCC-JBC Document 251 Filed 10/21/19 Page 4 of 4 PagelD: 5512

    

Uh. MAS AMOS .
Lo. LOX aa Ce) Se PRM LAL
BU ayted fpf 97 ey

 

>

uD? aren é

as - One, LishscT CORT

= ys Diamicr GOT
o | DST OF PR) THEE

50 WANT SPGCT
eNO WMiE\9 SACSET G7!

Leld od

+ oniceesses oo fefedafgfepeegHh AMAA ig spe

svneesonirannmerenen one een OPE NRE Pm AN
